[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                          OCTOBER 12, 2005
                             No. 05-10980
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                   D. C. Docket No. 04-00267-CV-C-NE

KERRY L. DAVIS,


                                                         Plaintiff-Appellee,

                                  versus

JO ANNE B. BARNHART,
Commissioner of Social
Security Administration,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                            (October 12, 2005)

Before BIRCH, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      The Commissioner of the Social Security Administration (Commissioner)

appeals the district court’s order reversing the Social Security Administration’s

(SSA’s) denial of Kerry Davis’s application for disability insurance benefits, 42

U.S.C. § 405(g), and remanding with an award of benefits. The Commissioner

asserts the district court’s reversal was in error, because substantial evidence

supports the Administrative Law Judge’s (ALJ’s) decision that Davis was not

disabled. In the alternative, the Commissioner contends if the district court was

correct in finding substantial evidence does not support the ALJ’s decision, the

district court should have remanded to the SSA for further proceedings, rather than

directly awarding benefits. We reverse the district court, and remand with

instructions to affirm the SSA’s decision to deny benefits.

                                 I. DISCUSSION

      With regard to its first argument, the Commissioner asserts the ALJ

implicitly found Davis had failed the second prong of the pain standard in

determining Davis did not suffer from completely disabling pain. The

Commissioner further contends the ALJ articulated adequate reasons for

discrediting Davis’s subjective testimony. The Commissioner argues the evidence

strongly supported the ALJ’s finding that Davis retained the residual functional

capacity to perform light work because (1) many of Davis’s treating physicians



                                           2
released Davis to return to work, (2) Davis’s functional capacity evaluation

indicated Davis was able to perform light work, and (3) the vocational expert (VE)

determined jobs existed in the national economy that an individual with Davis’s

limitations could perform. The Commissioner also asserts the diagnosis of an

impairment is not the determinative factor in finding a disability, but rather the

effect the impairment has on the claimant’s ability to work. Finally, the

Commissioner maintains because the ALJ’s decision was based on substantial

evidence, the district court erred in reversing that decision.

      We review a social security case to determine if the Commissioner’s

decision, as a whole, was supported by substantial evidence in the record, which is

“more than a mere scintilla, but less than a preponderance.” Dyer v. Barnhart, 395

F.3d 1206, 1210 (11th Cir. 2005) (quotation omitted). We must affirm a

Commissioner’s decision supported by substantial evidence, “even if the proof

preponderates against it.” Id. (quotation omitted). “We may not decide facts

anew, reweigh the evidence, or substitute our judgment for that of the

[Commissioner.]” Id. (quotation omitted). Moreover, “[w]e review de novo the

district court’s decision on whether substantial evidence supports the ALJ’s

decision.” Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).




                                           3
      A claimant applying for disability benefits must prove he is disabled. 20

C.F.R. § 404.1512; Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). The

Social Security Regulations outline a five-step sequential evaluation process for

determining whether a claimant is disabled. 20 C.F.R. § 404.1520; Jones v. Apfel,

190 F.3d 1224, 1228 (11th Cir. 1999). First, the claimant must show he has not

engaged in substantial gainful activity. Jones, 190 F.3d at 1228. Second, he must

prove he has a severe impairment or combination of impairments. Id. In step

three, if his impairment meets or equals a listed impairment, he is automatically

found disabled. Id. If it does not, he must move on to step four, where he must

prove he is unable to perform his past relevant work. Id. Finally, if the claimant

cannot perform past relevant work, then the burden shifts to the Commissioner in

the fifth step to show there is other work available in significant numbers in the

national economy that the claimant is able to perform. Id.

      Where a claimant attempts to establish a disability through personal

testimony of pain, we apply the “pain standard,” which requires “(1) evidence of

an underlying medical condition and either (2) objective medical evidence that

confirms the severity of the alleged pain arising from that condition or (3) that the

objectively determined medical condition is of such a severity that it can be

reasonably expected to give rise to the alleged pain.” Dyer, 395 F.3d at 1210. “If



                                           4
a claimant testifies as to his subjective complaints of disabling pain . . . the ALJ

must clearly articulate explicit and adequate reasons for discrediting the claimant’s

allegations of completely disabling symptoms.” Id. (quotation omitted). While the

ALJ does not have to make an explicit finding regarding credibility, the

implication must be obvious to the reviewing court; that is, the ALJ cannot make a

broad rejection that does not allow the district court or this Court to conclude the

ALJ considered the claimant’s medical condition as a whole. Id. Finally, we will

not disturb an ALJ’s clearly articulated credibility finding supported by substantial

evidence in the record. Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995).

        The ALJ’s decision was supported by substantial evidence. The ALJ

discussed the physicians’ diagnoses and treatment plans, Davis’s numerous test

results, and Davis’s testimony. The evidence showed Davis was diagnosed with

degenerative disc disease and prescribed pain medication and physical therapy.

Several of the physicians specifically indicated Davis would be able to return to

work.

        The ALJ also considered Davis’s testimony regarding the side effects of his

pain medications, but determined Davis did not complain about the side effects to

any of his treating physicians, request his medications be changed, or report to his

physicians that he has to lie down several hours each day due to the drowsiness



                                           5
caused by his medications. See Swindle v. Sullivan, 914 F.2d 222, 226 (11th Cir.

1990) (holding an ALJ’s determination that side effects from medications did not

cause a claimant significant problems was supported by substantial evidence where

the claimant testified at the hearing that her medication might be causing

headaches, but the record demonstrated the several treating and examining

physicians did not have any concerns about side effects of the claimant’s

medications). Moreover, the VE testified an individual with Davis’s impairments

and limitations could perform other work existing in the national economy. See

Jones, 190 F.3d at 1229 (holding the VE testimony constitutes substantial evidence

where an ALJ poses a hypothetical question to the VE containing all of the

claimant’s impairments).

      Despite the ALJ’s failure to explicitly articulate the pain standard, the ALJ’s

statement, “[w]hile [Davis] has a history of back surgery and a subsequent injury

in April 2001, the clinical findings do not support a conclusion that the claimant

has a medically determinable impairment that could reasonably be expected to

result in pain and limitations of the degree he described,” indicates the ALJ applied

the pain standard. See Wilson, 284 F.3d at 1225–26 (concluding “[a]lthough the

ALJ does not cite or refer to the language of the [pain standard] . . . his findings

and discussion indicate that the standard was applied”). The ALJ also sufficiently



                                           6
articulated its reasons for discrediting Davis’s testimony and those reasons were

supported by substantial evidence in the record. See Dyer, 395 F.3d at 1210;

Foote, 67 F.3d at 1562.

      Additionally, as the Commissioner argues, this Court’s holding in Hale v.

Bowen, 831 F.2d 1007 (11th Cir. 1987), that a claimant diagnosed with

degenerative disc disease, scoliosis, and nerve root compression was disabled, does

not conclusively establish a diagnosis of degenerative disc disease is determinative

of disability. See id. at 1011–12 (holding where medical evidence established a

diagnosis of degenerative disc disease, scoliosis, and nerve root compression, and

where the VE determined no jobs existed in the national economy the claimant

could perform, the claimant was entitled to benefits). Disability is determined by

the effect an impairment has on the claimant’s ability to work, rather than the

diagnosis of an impairment itself. See 42 U.S.C. § 423(d)(1)(A) (“The term

‘disability’ means inability to engage in substantial gainful activity by reason of

any medically determinable physical or mental impairment . . . .”). Therefore,

despite Davis’s diagnosis of degenerative disc disease, substantial evidence in the

record nevertheless supports the conclusion Davis’s impairment does not prevent

him from performing substantial gainful activity.




                                           7
      Moreover, to the extent Davis relies on evidence in the record, such as Dr.

Parker’s opinion that Davis’s MRI showed abnormalities and Dr. Beck’s opinion

that Davis suffered from muscle atrophy, this evidence does not negate the

substantial evidence supporting the ALJ’s decision and in such cases, this Court

must affirm. See Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)

(holding “[e]ven if the evidence preponderates against the [Commissioner’s]

factual findings, we must affirm if the decision reached is supported by substantial

evidence”).

                                II. CONCLUSION

      We conclude substantial evidence supports the ALJ’s finding Davis was not

disabled. Because we hold the ALJ’s decision is supported by substantial

evidence, we need not address the Commissioner’s contention the district court

should have remanded for further proceedings, rather than directly awarding

benefits. Accordingly, we reverse the district court’s finding and remand with

instructions to affirm the SSA’s decision to deny benefits.

      REVERSED AND REMANDED.




                                          8